ON PETITION FOR REHEARING
An examination of the extended petition for rehearing filed by plaintiffs in error does not show that any new questions are presented by it which were not carefully considered by this court in the preparation of its opinion heretofore filed herein. It would serve no useful purpose to review all of the authorities now cited in the petition before us which were not mentioned in the preceding briefs of plaintiffs in error. Suffice it to say that most of them are not in point, one or two appear to announce conclusions which we could not follow without doing violence to the plain language and intention of the lawmaking power of this state and without disregarding the unquestioned weight of authority, as we find it, while some of the citations are in full accord with views already expressed by us concerning this case. For example, the case of The Smith Canal etc. Co. v. The Colo. etc. Co., et al., 34 Colo. 485, 82 P. 940, 3. L.R.A. (N.S.) 1148, is mentioned and extensively quoted from by plaintiffs in error. In the quotation used we find this: "Bearing in mind that the petitioner asked only for a right of way and taking the construction which in its complaint the plaintiff itself has made of its own right, we are of opinion that merely a right of way or easement is acquired." In the case at bar, the petition in condemnation specifically asked for the fee simple title forever to the property sought to be taken. The distinction between the several sets of facts is clear. Again, liberal quotation is made by counsel from the opinion in Chambers v. Great Northern etc. Co., 100 Minn. 214, 110 N.W. 1128. The statute there involved was radically different in its phraseology from that under consideration here. In the course of the quotations thus presented to us, this language appears: "Conceded that the Legislature might have endowed the company with the power *Page 372 
to acquire title in fee absolute for such purposes, we are very clear that it failed to do so."
Inasmuch as we still think that our previous opinion correctly disposed of this case, the petition for rehearing will be denied.
Rehearing denied.
BLUME, C.J., and KIMBALL, J., concur.